Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jun. 29, 2022. Claims 38-57 are pending. Claims 45-57 are withdrawn. Claims 38-44 are currently examined. 

Election/Restrictions
Applicant's election without traverse of Group I (Claims 38-44), directed to a method for preventing or treating cancer comprising administering to a subject an antigen-presenting cell loaded with an EBV-negative cancer-specific tumor antigen neoepitope, in the reply filed on Jun. 29, 2022, is acknowledged. For the species election requirement, Applicant elects (1) SEQ ID NO: 122, (2) dendritic cells, and (3) gastric cancer.
Accordingly, claims 45-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. 

Specification – Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) as follows:
The specification does not contain sequence identifiers (SEQ ID NO:) in all locations where sequences are disclosed, see at least FIGs 1-4. To correct this, the sequences in figures can be referred to in either the figure or the Brief Description of Drawings. If the prior filed Sequence Listing does not contain updated sequences, Applicant is also required to submit a replacement Sequence Listing that includes all updated sequences.
                Full compliance with the sequence rules is required in response to this Office Action.  A complete response to this office action should include both compliance with the sequence rules and a response to the Office Action set forth below.  Failure to fully comply with both these requirements in the time period set forth in this Office Action will be held non-responsive.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 38-44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The base claim 38 recites “tumor antigen neoepitope represented by any one of SEQ ID NOs: 1 to 214.” By reciting “represented by”, this limitation does not make it clear if the claimed tumor antigen neoepitope is required to comprise or consist of any one of the recited sequences. Since the claims do not require “comprising” or “consisting” one of SEQ ID NOs: 1 to 214, it is not clear how these recited sequences can be read into the claimed invention.
To expedite examination, the claims are broadly interpreted as encompassing any neoepitopes from “an Epstein-Barr virus (EBV)-negative cancer-specific tumor antigen neoepitope.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tadmor et al. (US 2019/0189241 A1, published on Jun. 20, 2019, PCT filed on Jul. 19, 2017, with foreign application priority date of Jul. 20, 2016).
These claims are drawn to a method for preventing or treating cancer, comprising administering to a subject an antigen-presenting cell loaded with an Epstein-Barr virus (EBV)-negative cancer-specific tumor antigen neoepitope represented by any one of SEQ ID NOs: 1 to 214.
As indicated in the 112(b) rejection above, these claims are considered disregarding the sequences of SEQ ID NOs: 1- 214.
Tadmor teaches an invention relating to methods for determining whether neoepitopes that are only expressed in or on diseased cells are suitable disease-specific targets, such that the diseased cell is less likely to be able to escape immune surveillance, and use of the neoepitopes in providing an immune response against diseased cells expressing the neoepitopes.  See Abstract. Tadmor teaches that once suitable neoepitopes have been identified, such suitable epitopes can be used as disease-specific targets to induce a specific immune response in a patient having the disease (e.g. cancer). See e.g. [0006] and [0007]. 
Tadmor teaches that the antigen is preferably presented by a cell, preferably by an antigen presenting cell, in the context of MHC molecules, which results in an immune
reaction against the antigen, and that MHC is represented by various HLA molecules, e.g. HLA-A (Human Leukocyte Antigen-A), HLA-B, HLA-C, HLA-E, HLA-F, HLA-G, HLA-H, HLA-J, HLA-K, HLA-L, HLA-P and HLA-V for class I and HLA-DRA, HLA-DRBl-9, HLADQAI, HLA-DQB1, HLA-DPAI , HLA-DPBl, HLADMA, HLA-DMB, HLA-DOA, and HLA-DOB. See e.g. [0082], [0084] and [0132].
Tadmor teaches that immune cells, such as dendritic cells, loaded with a peptide containing a suitable neoepitope may be used in the methods of the invention for treatment of related disease, that the lymphoid cell can be a dendritic cell, and that the immune cells can be isolated from the patient to be treated, and that a peptide comprising a suitable epitope can be incubated with dendritic cells and the incubated cells can be administered in order to induce an immune response against cells expressing the suitable neoepitope. See e.g. [0230]. Tadmor teaches that it is preferred that the immune response induced by the composition of the invention comprises steps of activation of antigen presenting cells, such as dendritic cells and/or macrophages, presentation of an antigen or fragment thereof by said antigen presenting cells and activation of cytotoxic T cells due to this presentation. See e.g. [0250]. 
Tadmor teaches that various cancer types may be considered as target for treatment in the invention, such as leukemias, seminomas, melanomas, teratomas, lymphomas, neuroblastomas, gliomas, rectal cancer, endometrial cancer, kidney cancer, adrenal cancer, thyroid cancer, blood cancer, skin cancer, cancer of the brain, cervical cancer, intestinal cancer, liver cancer, colon cancer, stomach cancer, intestine cancer, head and neck cancer, gastrointestinal cancer, lymph node cancer, esophagus cancer, colorectal cancer, pancreas cancer, ear, nose and throat (ENT) cancer, breast cancer, prostate cancer, cancer of the uterus, ovarian cancer and lung cancer etc. See e.g. [0244]. At least some of these cancer types are Epstein-Barr virus (EBV)-negative.
Accordingly, Tadmor teaches an invention for identifying neoepitopes suitable as target for immune therapy for related cancer and method of treating a cancer, including EBV-negative cancer, comprising administering to a target individual an antigen-presenting cell (e.g. dendritic cell) loaded a tumor-specific neoepitope. Therefore, Tadmor anticipates claims 38-44.
 
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648